UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
PHILLIP SULLIVAN, JR.,                                               Case No.: 1:19-cv-00719

                                    Plaintiff,
                                                                     AFFIDAVIT OF ABHIMANUE
                   -against-                                         MANCHANDA

DOCTOR’S ASSOCIATES LLC,
GEETA FASTFOOD ENTERPRISE INC.,
and ABHIMANUE MANCHANDA,

                                     Defendants.
-----------------------------------------------------------------X

STATE OF NEW YORK                           )
                                            ) SS.:
COUNTY OF NEW YORK                          )

        ABHIMANUE MANCHANDA, being duly sworn, deposes and says as follows:

        1.       I am the principal of Defendant Geeta Fastfood Enterprise Inc. (“Geeta”, or the

“Defendant”), and the individual defendant in the above-captioned action. I submit this sworn

affidavit in support of Defendants’ Motion to Dismiss the second amended complaint dated

January 31, 2020 of Plaintiff Phillip Sullivan, Jr. (“Plaintiff”), with prejudice, pursuant to Federal

Rules of Civil Procedure (“Fed.R.Civ.P.”) 12(b)(1).

       2.        Defendant Geeta was the former franchisee and operator of the of the Subway

restaurant previously located at 223 Avenue B, New York, NY 10009 (the “Subway Premises”).

       3.        Due to financial pressures intensified by the COVID-19 pandemic, the Subway

Premises permanently closed on March 23, 2020.

       4.        Geeta has terminated its franchise agreement with former co-defendant, and former

franchisor, Doctor’s Associates LLC (“DAL”), and has permanently vacated the Subway

Premises.
      5.       Defendants no longer own, license, franchise, and/or operate the Subway Premises;

nor do they have any plans to do so in the future.

      6.       On September 21, 2020, I filed a final New York State Quarterly Sales Tax Form

with the New York State Department of Taxation and Finance, on the basis that the Subway

Premises had “closed permanently”. A true and correct copy of this NYS Quarterly ST-100 filing

is annexed hereto as Exhibit “A”.

      7.       A true and correct copy of the Google webpage search results for the Subway

Premises, as of the date of this Affidavit, stating that the Subway Premises has “permanently

closed”, is annexed hereto as Exhibit “B”.

      8.       A true and correct copy of the Yelp webpage search results for the Subway

Premises, as of the date of this Affidavit, stating that the Subway Premises has “closed”, is annexed

hereto as Exhibit “C”.

      9.       A true and correct copy of the Foursquare webpage search results for the Subway

Premises, as of the date of this Affidavit, stating that the Subway Premises has “permanently

closed”, is annexed hereto as Exhibit “D”.




             [Remainder of Page Intentionally Blank – Signature Page to Follow]




                                                 2
State of New York  )
                   ) ss.:
County of New York )


On the ____ day of ___________ in the year 2021 before me, the undersigned, personally appeared
Abhimanue Manchanda personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed the instrument.


____________________________________
Notary Public




ABHIMANUE MANCHANDA

____________________________________
Abhimanue Manchanda




                                               3
